UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-1263



EDWARD H. BENDER,

                                                Plaintiff - Appellant,

          versus


CARLOS M. GUTIERREZ, in his official capacity
as U.S. Secretary of Commerce; PATRICIA A.
KURKUL, in her official capacity as Regional
Administrator   for   National  Oceanic   and
Atmospheric Administration, National Marine
Fisheries Service,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:03-cv-00519-WDK)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward H. Bender, Appellant Pro Se. Katherine W. Hazard, Meredith
Lisa Flax, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
George Maralan Kelley, III, Assistant United States Attorney,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward H. Bender appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief in his civil action.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     Bender v. Gutierrez, No. 2:03-cv-00519-WDK

(E.D. Va. Jan. 25, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -